ICJ_164_IranianAssets_IRN_USA_2017-05-02_ORD_01_NA_00_FR.txt.                           COUR INTERNATIONALE DE JUSTICE


                             RECUEIL DES ARRÊTS,
                      AVIS CONSULTATIFS ET ORDONNANCES


                       CERTAINS ACTIFS IRANIENS
                   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                  D’AMÉRIQUE)


                           ORDONNANCE DU 2 MAI 2017




                                 2017
                          INTERNATIONAL COURT OF JUSTICE


                           REPORTS OF JUDGMENTS,
                        ADVISORY OPINIONS AND ORDERS


                        CERTAIN IRANIAN ASSETS
                   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                 OF AMERICA)


                              ORDER OF 2 MAY 2017




3 CIJ1121.indb 1                                                9/03/18 12:25

                        Mode oﬃciel de citation :
                         Certains actifs iraniens
         (République islamique d’Iran c. Etats-Unis d’Amérique),
          ordonnance du 2 mai 2017, C.I.J. Recueil 2017, p. 225




                            Oﬃcial citation :
                         Certain Iranian Assets
         (Islamic Republic of Iran v. United States of America),
            Order of 2 May 2017, I.C.J. Reports 2017, p. 225




                                            No de vente:
ISSN 0074-4441
ISBN 978-92-1-157319-0
                                            Sales number   1121

                                                        2 MAI 2017

                                                      ORDONNANCE




                            CERTAIN ACTIFS IRANIENS
                   (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                  D’AMÉRIQUE)




                            CERTAIN IRANIAN ASSETS
                   (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                 OF AMERICA)




                                                      2 MAY 2017

                                                        ORDER




3 CIJ1121.indb 3                                                     9/03/18 12:25

               225




                              COUR INTERNATIONALE DE JUSTICE

                                              ANNÉE 2017
   2017
   2 mai
Rôle général                                    2 mai 2017
  no 164

                             CERTAINS ACTIFS IRANIENS
                       (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                      D’AMÉRIQUE)



                                            ORDONNANCE


                   Le président de la Cour internationale de Justice,
                   Vu l’article 48 du Statut de la Cour et l’article 79, paragraphes 1 et 5,
               de son Règlement,
                   Vu l’ordonnance du 1er juillet 2016, par laquelle la Cour a ﬁxé au
               1 février 2017 et au 1er septembre 2017, respectivement, les dates d’expi-
                 er

               ration des délais pour le dépôt d’un mémoire par la République islamique
               d’Iran et d’un contre-mémoire par les Etats-Unis d’Amérique,
                   Vu le mémoire dûment déposé par la République islamique d’Iran dans
               le délai ainsi ﬁxé ;
                   Considérant que, le 1er mai 2017, les Etats-Unis d’Amérique ont déposé
               des exceptions préliminaires d’incompétence de la Cour et d’irrecevabilité
               de la requête, et qu’un exemplaire signé de celles-ci a immédiatement été
               transmis à l’autre Partie ;
                   Considérant qu’en conséquence, en vertu des dispositions du para-
               graphe 5 de l’article 79 du Règlement, la procédure sur le fond est suspen-
               due et qu’il échet de ﬁxer un délai dans lequel la Partie adverse pourra
               présenter un exposé écrit contenant ses observations et conclusions sur les
               exceptions préliminaires ;
                   Compte tenu de l’instruction de procédure V, aux termes de laquelle le
               délai pour la présentation d’un tel exposé écrit ne devra en général pas
               excéder quatre mois à compter de la date de présentation d’exceptions
               préliminaires,
                 Fixe au 1er septembre 2017 la date d’expiration du délai dans lequel la
               République islamique d’Iran pourra présenter un exposé écrit contenant

               4

226           certains actifs iraniens (ordonnance 2 V 17)

ses observations et conclusions sur les exceptions préliminaires soulevées
par les Etats-Unis d’Amérique ;
    Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le deux mai deux mille dix-sept, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de la République islamique d’Iran
et au Gouvernement des Etats-Unis d’Amérique.


                                                       Le président,
                                              (Signé) Ronny Abraham.
                                                          Le greﬃer,
                                             (Signé) Philippe Couvreur.




5

PRINTED IN FRANCE



                    ISSN 0074-4441
                    ISBN 978-92-1-157319-0

